Case 1:20-cv-22037-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 20-             -CIV-X/X

  Valentina Teresa Reyes, and Yasmina Farah,                         CLASS REPRESENTATION
  individually, and on behalf of others similarly
  situated,

         Plaintiffs,

  vs.

  Home KO, LLC, a Florida limited liability
  company; Courey International (U.S.A.)
  Inc., a for profit Florida corporation, and;
  Alan Courey, individually,

         Defendants.


                   FAIR LABOR STANDARDS ACT COMPLAINT
        Plaintiffs Valentina Teresa Reyes, and Yasmina Farah, individually, and on behalf of others

 similarly situated, sue Defendants, Home KO, LLC; Courey International (U.S.A.) Inc., and; Alan

 Courey, individually, and allege:


                              JURISDICTIONAL ALLEGATIONS

        1.      This lawsuit is an action to recover money damages for unpaid overtime wages,

 brought under the laws of the United States of America and under Florida common law and

 statutes, including §448, Florida Statutes. This Court enjoys jurisdiction pursuant to the Fair Labor

 Standards Act, 29 U.S.C., §§201-219 (“FLSA”), 28 U.S.C. §1367, §448, Florida Statutes, and §

 24, Art. X of the Florida Constitution.




                               LAW OFFICES OF ANTHONY F. SANCHEZ, P.A.
               6701 SUNSET DRIVE, SUITE 101, MIAMI, FL, 33143 TELEPHONE (305) 665-9211
Case 1:20-cv-22037-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 2 of 7



        2.      Plaintiff Valentina Teresa Reyes (“Reyes”) worked as a sales representative for a

 home improvement company operating under the names Home KO, LLC and Courey International

 (U.S.A.) Inc. She was employed approximately ten (10) years ending January 2020.

        3.      Plaintiff Yasmina Farah (“Farah”) worked as a buyer representative for the same

 home improvement company operating under the names Home KO, LLC and Courey International

 (U.S.A.) Inc. She was employed approximately fifteen (15) years ending January 2020.

        4.      Plaintiffs Reyes and Farah, together with any other person who may hereafter

 consent to join in this lawsuit, are respectively “employees” within the meaning of 29 U.S.C.

 §203(e).

        5.      Defendants Home KO, LLC (“Home KO”) and Courey International (U.S.A.) Inc.

 (“Courey International”) are a conglomerate of related entities and individuals, said entities being

 closely owned and/or controlled by individuals, including, inter alia, Defendant Alan Courey.

 Defendants may be jointly referred to as “Employer” or “Defendants”.

        6.      Defendant Home KO is a Florida limited liability company, and a “person” and

 “employer” within the meaning of the 29 U.S.C. §203 (a) and (d).

        7.      Defendant Courey International, is a Florida corporation and a “person” and

 “employer” within the meaning of the 29 U.S.C. §203 (a) and (d). Defendants, individually and as

 a group – together and with others through which it operates – are an “Employer” and an enterprise

 engaged in commerce within the meaning of 29 U.S.C. §203(s).

        8.      Jurisdiction is conferred upon this Court by 28 U.S.C. §§1331, 1337, 1367 and by

 29 U.S.C. §216(b). The Employer is, and at all times material to this action was, an organization

 which sells and/or markets and/or transports services and/or goods to customers in Florida and




                                                  2
Case 1:20-cv-22037-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 3 of 7



 across state lines. Upon information and belief, the annual gross revenue of the Employer was at

 all times material to this action in excess of $500,000.00 per annum.

        9.      By reason of the foregoing, the Employer is, and at all times material to this action

 was, an enterprise engaged in commerce or in the production of goods for commerce as defined in

 Sections 3(r) and 3(s) of the FLSA, 29 U.S.C., §§ 203(r) and 203(s). Moreover, the named

 Plaintiffs, and others similarly situated, were individually engaged in commerce within the

 meaning of the FLSA by virtue of the nature of the work they performed.


                          CLASS ALLEGATIONS UNDER THE FLSA

        10.     The Plaintiffs are similarly situated to other persons employed by the Employer in

 that they were required to be paid for hours worked in excess of forty (40) in a workweek, at the

 statutory premium rate of 1.5 time regular hourly rate during any part of the preceding three-year

 period commencing upon the filing of this lawsuit.

        11.     The Employer does not keep accurate time-keeping records for hours worked by

 the Plaintiffs or any other similarly situated, covered employees as a means to avoid the payment

 of overtime hours by capping the hours worked log at 40 hours per week even though employees

 routinely worked more than 40 hours per week.

        12.     Plaintiffs and others similarly situated were required to work in excess of 40 hours

 per week without payment for those hours at the premium rate, or at all.


                                       ATTORNEY’S FEES

        13.     Plaintiffs have engaged the services of the undersigned attorneys and have agreed

 to pay reasonable attorney’s fees for their services.




                                                   3
Case 1:20-cv-22037-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 4 of 7



                           ENTITLEMENT TO ATTORNEY’S FEES

        14.     Plaintiffs and others similarly situated are entitled to an award of prevailing party

 attorney’s fees and costs pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 and other

 related authority. Additionally, Plaintiffs are entitled to fees and costs pursuant to Florida Statute

 §448.08, and other related authority.


                                     – COUNT I –
                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
                           (Failure to Pay Overtime Wages)

        Plaintiffs, and others similarly situated, reallege ¶¶ 1-14 as though fully set forth here.

        15.     At all times during his employment, Plaintiffs, and those similarly situated, were

 protected employees required by law to be paid by at the rate of one-and-half times their regular

 hourly rate for all hours they worked in excess of forty during any given workweek.

        16.     Plaintiffs routinely worked overtime hours every workweek, but their overtime

 hours were routinely and systematically not paid at the premium rate, and/or at all.

        17.     Other current and former similarly situated employees of the Employer, were also

 not paid overtime wages as required by law.

        18.     At all times material to this action, the Employer failed to comply with 29 U.S.C.

 Sections 201-219; 29 C.F.R., Part 516 – Records to be Kept, and; 29 C.F.R. Part 778 – Overtime

 Compensation, as well as other applicable authority in that Plaintiffs and those similarly situated

 performed services and worked in excess of the maximum hours provided by the FLSA, but no

 adequate provision was made by the Employer to properly pay them at the premium rate, or at all,

 for hours worked in excess of forty (40) hours per workweek.

        19.     The Employer failed to pay overtime compensation to Plaintiffs, and those similarly

 situated, based upon factors to include the following: (a) Plaintiffs were not paid for most of the




                                                   4
Case 1:20-cv-22037-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 5 of 7



 many hours worked in excess of forty at all during applicable workweeks; (b) the Employer failed

 to maintain the types of books and records and policies necessary and required to establish the

 commencement of the workweek for overtime wage calculation purposes; (c) the Employer has

 failed to timely disburse overtime compensation during the applicable pay period when the excess

 hours were worked, or ever.

           20.    The Employer knew and/or showed a reckless disregard for the provisions of the

 FLSA concerning the payment of overtime wages and remains owing Plaintiffs and other similarly

 situated employees overtime wages due from the commencement of the statutory period beginning

 April 2017, and, as a result, they are entitled to recover liquidated damages equal to the amount of

 their unpaid overtime wages for that period.

           WHEREFORE, Plaintiffs and others similarly situated request all unpaid overtime wages,

 liquidated damages and reasonable attorney’s fees and costs from Defendants, pursuant to the Fair

 Labor Standards Act. In the event that Plaintiffs and those similarly situated employees do not

 recover liquidated damages, then Plaintiffs and those similarly situated seek an award of

 prejudgment interest for the unpaid overtime compensation and any and all other relief which this

 Court may deem reasonable under the circumstances.


                             – COUNT II –
       BREACH OF AGREEMENT TO PAY COMMISSIONS AND PTO BENEFITS

           Plaintiff Valentina Teresa Reyes realleges ¶¶ 1-2, 5-8, and 13-14, as though fully set forth

 herein.

           21.    At all times during her employment, Plaintiff Reyes was employed by the Employer

 who promised to pay her commissions in addition to her regular hourly compensation as a material

 term of employment. Commissions were based upon gross revenues or sales generated by Plaintiff

 Reyes on a monthly basis.



                                                    5
Case 1:20-cv-22037-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 6 of 7



        22.      Additionally, Employer agreed to compensate Plaintiff Reyes for accrued paid-

 time-off (“PTO”) benefits as a material term of employment.

        23.      The Employer breached the agreement by failing to pay commissions generated

 and due on a monthly basis and/or at the time employment terminated.

        24.      The Employer breached the agreement by failing to pay accrued PTO benefits.

        WHEREFORE, Plaintiff Reyes demands the following: payment of all accrued unpaid

 wages and commissions, including unpaid PTO benefits, in an amount to be proven at the time of

 trial; accrued interest on those sums at the applicable judgment rate of interest, and; an award of

 reasonable attorney’s fees and costs.


                                  – COUNT III –
                    BREACH OF AGREEMENT TO PAY PTO BENEFITS

        Plaintiff Yasmina Farah realleges ¶¶ 1, 3, 5-8, and 13-14, as though fully set forth herein.

        25.      At all times during her employment, Plaintiff Farah was employed by the Employer

 who promised to pay her accrued paid-time-off benefits as a material term of employment.

        26.      The Employer breached the agreement by failing to pay Plaintiff Farah accrued

 PTO benefits.

        WHEREFORE, Plaintiff Farah demands the following: payment of all accrued unpaid

 wages, including unpaid PTO benefits, in an amount to be proven at the time of trial; accrued

 interest on those sums at the applicable judgment rate of interest, and; an award of reasonable

 attorney’s fees and costs.




                                                 6
Case 1:20-cv-22037-FAM Document 1 Entered on FLSD Docket 05/15/2020 Page 7 of 7



                                        JURY DEMAND

         27.   Plaintiffs demand trial by jury of all issues, claims and defenses triable by jury as

 of right.



 Dated: May 15, 2020


                                                             Anthony F. Sanchez, P.A.
                                                             Attorneys for Plaintiffs
                                                             6701 Sunset Drive, Suite 101
                                                             Miami, Florida 33143
                                                             Tel.: 305-665-9211
                                                             Fax:    305-328-4842
                                                             Email: afs@laborlawfla.com

                                                             By: /s/ Anthony F. Sanchez
                                                                 Anthony F. Sanchez
                                                                 Florida Bar No.789925




                                                 7
